UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1284


ROBERT M. COX; CHERIE M. COX,

                      Plaintiffs – Appellants,

          v.

JUDY MCMAHON; PAUL GARFINKEL; JOCELYN CATE; GREG FORMAN;
DEBORAH LEWIS; STUART FELDMAN; PAUL SCHWARTZ,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00689-AWA-LRL)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert M. Cox, Cherie M. Cox, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   and   Cherie   Cox    appeal    the   district     court’s

order dismissing their 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record

and find that this appeal is frivolous.             Accordingly, we dismiss

the appeal for the reasons stated by the district court.                 Cox v.

McMahon, No. 2:12-cv-00689-AWA-LRL (E.D. Va. Jan. 10, 14, & 31,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in   the   materials

before   this   court   and   argument    would   not   aid     the   decisional

process.



                                                                       DISMISSED




                                     2